PER CURIAM:
Darryl E. Robinson appeals the district court’s order denying relief on his claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e to 2000e-17 (West 2003 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. G.E. Aviation, No. 7:10-cv-00240-BR, 2012 WL 607559 (E.D.N.C. Feb. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.